Citation Nr: 1727695	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  13-21 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a hearing before the Board when she submitted her substantive appeal (VA Form 9) in July 2013.  In correspondence received in October 2015, the Veteran withdrew her hearing request.


FINDINGS OF FACT

1.  The evidence submitted since March 2006 does not show or even suggest that any acquired psychiatric disorder is the result of the Veteran's active duty service.

2.  The most competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected disabilities, alone, are not of such nature and/or severity as to prevent her from securing or following any substantially gainful employment.       


CONCLUSIONS OF LAW

1.  The March 2006 rating decision denying service connection for an acquired psychiatric disorder (claimed as a psychoneurotic disorder) is final; new and material evidence has not been presented, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2.  Criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the context of the issue of whether new and material evidence has been submitted to reopen a previously denied claim, there are additional notice requirements.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, required notice was provided.  Additionally, neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development with regard to either issue on appeal.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records were associated with the claims file.  The RO attempted to obtain records from the Social Security Administration (SSA); however, the SSA advised that no records were available.   

The Veteran was provided with several VA examinations during the course of the appeal (the reports of which have been associated with the claims file), which the Board finds to be adequate with regard to the TDIU claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

With regard to the examination for the psychiatric disorder, the Court of Appeals for Veterans Claims (Court) in Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) held that the adequacy of any such VA examination or opinion is moot if the Board determines that new and material evidence has not been presented as is the case here. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

New and Material Evidence - Acquired Psychiatric Disorder

In this case, the Veteran is seeking to reopen the issue of entitlement to an acquired psychiatric disorder which has been previously denied.  Specifically, in October 1987, the RO denied the Veteran's claim for service connection for stress problems.  The Veteran did not appeal the decision.  The Veteran submitted an application to reopen a claim for an acquired psychiatric disorder (claimed as neurosis) in September 2003 and the RO declined to reopen the claim in a January 2004 rating decision.  The Veteran did not appeal the decision.  The Veteran submitted an application to reopen her claim for an acquired psychiatric disorder (claimed as psychoneurotic disorder) in December 2005 and the RO declined to reopen the claim in a March 2006 rating decision.  The March 2006 rating decision represents the last final denial of the claim.  38 C.F.R. § 20.1103. 

However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence that an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the injury or disease was contracted in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As noted, in March 2006, the RO declined to reopen the Veteran's claim for an acquired psychiatric disorder.  The RO noted at that time that the Veteran's claim had been previously denied in November 1987 and January 2004.  

At the time of the March 2006 decision, the evidence of record included service treatment records (STRs), service personnel records, post-service VA treatment reports, and a VA examination report dated in December 2003.  

The STRs reveal that the Veteran was seen for reports of nervousness on two occasions.  No psychiatric diagnoses were rendered at any time during the Veteran's period of service.  

The post-service treatment reports reflect treatment for various psychiatric disorders including severe major depressive disorder with psychotic features, bipolar disorder, posttraumatic stress disorder (PTSD) related to childhood sexual trauma, and polysubstance and alcohol abuse.  

The December 2003 VA examination report was unrelated to the claimed psychiatric disorder.  

None of the records included an opinion linking any of the Veteran's diagnosed psychiatric disorders to her period of service.  

In December 2009, the Veteran submitted a statement indicating that her psychoneurotic disorder had increased in severity.  She reported that she suffered from anxiety and depression which prevented her from maintaining a job.  This statement was accepted as an application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  

Lay statements from the Veteran indicate that she suffered from a military sexual trauma which was unreported and was the cause of her current psychiatric symptoms.  

A February 2006 letter from the SSA indicates that the Veteran received SSA disability benefits effective July 2005.  However, a response from the SSA indicates that no medical records were available for review.  

Additional VA treatment reports continue to reflect treatment for various psychiatric disorders including bipolar disorder, PTSD (noted by history to be related to both childhood and military related sexual trauma), and depression.   

At a VA mental disorders examination in December 2010, the Veteran was diagnosed with mood disorder and polysubstance abuse.  The examiner concluded that the Veteran's mood disorder was less likely than not caused by or as a result of the Veteran's interpersonal problems noted in service.  The examiner's rationale was that the Veteran's STRs revealed no psychiatric disorders other than interpersonal problems due to cocaine abuse and the Veteran did not commence treatment for a psychiatric disorder until more than four years after she left service.  

At a VA PTSD examination in May 2013, the Veteran was diagnosed with bipolar disorder and polysubstance dependence in full sustained remission.  The examiner specifically indicated that the Veteran does not meet the diagnostic criteria for PTSD.  The examiner reviewed the claims file and indicated that there were no clear markers for military sexual trauma in the Veteran's service treatment reports.  The examiner noted that a review of the STRs revealed no clear evidence of markers for military sexual trauma.  The examiner indicated that although the Veteran alleges being sexually assaulted in service, her decline in performance was related to heavy substance abuse.  The examiner concluded that there was not a link between the Veteran's psychiatric symptomatology and her active service.

Consequently, as was the case at the time of the final prior denial in March 2006, the evidence still fails to establish that a diagnosed acquired psychiatric disorder is related to the Veteran's active duty service. 

The Board notes in closing the case of Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), wherein the appellant argued that the Board was obligated to reopen a claim because the RO had arranged for an examination, and that the examination in question was inadequate.  In that decision, the Court held that the Board was not obligated to reopen a claim merely because the RO reopened the claim and undertook development such as obtaining a new examination or opinion.  Furthermore, the Court also held that the adequacy of any such examination or opinion is moot if the Board determines that new and material evidence has not been presented, although the Board must certainly consider the results of such an examination or opinion as it would any evidence of record.  In this case, the Board has reviewed the results of the December 2010 and May 2013 VA examinations, and concluded that they do not constitute new and material evidence to reopen the claim.  Furthermore, pursuant to this holding, the mere act by the RO of providing an examination did not require the Board to reopen the claim.

The Board acknowledges that the threshold for reopening is low, but it is a threshold nonetheless, and here, the evidence obtained since the Veteran's claim was previously denied simply does not approach that threshold.   As such, the claim is not reopened, and this portion of the appeal is denied.

TDIU

The Veteran submitted an application to reopen a claim for service connection for an acquired psychiatric disorder and a claim for an increased rating for sinusitis in December 2009.  At that time she indicated that she was unable to work due to her psychiatric disorder.  That statement was accepted as a claim for a TDIU. The claim of entitlement to a TDIU was denied in a January 2011 rating decision.  The Veteran appealed the denial of her claim and this appeal ensued.   

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  However, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

When the Veteran initially filed her claim, she was service-connected for sinusitis, rated at 30 percent and an appendectomy scar, rated as noncompensable.  During the course of the appeal, the rating for sinusitis was increased to 50 percent effective September 22, 2015.  The Veteran's combined disability rating was 30 percent prior to September 22, 2015, and 50 percent since September 22, 2015.  See 38 C.F.R. § 4.25.  Because the Veteran does not have one service-connected disability rated as at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met at any time during the pendency of the appeal.  Nevertheless, the Board must determine whether the Veteran's TDIU claim should be submitted to the Director of Compensation and Pension service for consideration of TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b). 

A TDIU rating may be granted on an extraschedular basis, pursuant to 38 C.F.R. §4.16(b), for veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  For a veteran to prevail on an extraschedular basis, the record must reflect some factor which takes the case outside the schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2016), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2016)."). 

A review of the record does not include any reference to the Veteran's education or employment history.  No information pertaining to the Veteran's education or employment history was associated with the claims file.  

At a December 2010 VA examination conducted to assess the severity of the Veteran's sinusitis, the examiner opined that the Veteran's sinusitis did not present functional impairments that impacted physical or sedentary employment. 

At a September 2015 VA examination conducted to assess the severity of the Veteran's sinusitis, the examiner noted that the functional impairment caused by her sinusitis impaired her activities of daily living as she had to lie in a dark, quiet room for several hours due to a sinus headache. 

In this case, the Veteran has not asserted nor does the evidence suggest that she is unemployable due to her service-connected sinusitis or appendectomy scar.  
The evidence does not show that any of the Veteran's service-connected disabilities would greatly impact the Veteran's employability nor has the Veteran indicated such. 

Instead, the Veteran asserts that she is unemployable due to her psychiatric disorder.  However, the Veteran is not in receipt of service connection for a psychiatric disorder.  As such, the claim for a TDIU may not be granted on this basis.  

The Board wishes to make clear is that there is not any disagreement that the Veteran's sinusitis and appendectomy scar impair the Veteran's functioning to some degree.  It is for that reason that service connection was established.  However, these conditions are simply not of the severity, either singly or together, to render the Veteran unable to work. 

To the extent the Veteran stopped working on account of SSA disability; it is unclear why SSA disability benefits were awarded as the records from the SSA were not available.  However, the Veteran has not asserted that SSA benefits were awarded for either service-connected disability.   

In sum, the evidence of record is against the Veteran's claim, and a TDIU is denied.


ORDER

The request to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to a TDIU is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


